DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/788,092, filed on February 11, 2020.  In response to Examiner’s Non-Final Rejection of March 23, 2022, Applicant on May 10, 2022, amended claims 1, 8 and 15. Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. 101 rejection has been withdrawn in light of Applicant’s amendments. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claims 1, 8 and 15. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 1-20.




Response to Arguments
Applicant's Arguments/Remarks filed May 10, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed May 10, 2022.

The Examiner rejected claims 1-20 under 35 U.S.C. § 101 as purportedly being directed to non-statutory subject matter. While Applicant respectfully disagrees, the Examiner suggested that Applicant amend the claims to integrate the use of re-trained and/or refined machine learning models into the independent claims so that the claims will sufficiently integrate the purported abstract idea into a practical application. Applicant thanks the Examiner for the suggestion and has correspondingly amended the independent claims in accordance with the Examiner's suggestion. In view of the amendments to the independent claims, Applicant respectfully requests that the Examiner withdraw the rejection to claims 1-20 under 35 U.S.C. § 101.

In response, Examiner apologizes the amendments recommended in the previous Office Action were not explicitly clear and finds the “…at least one of a modification of the output priority and quantified interactions with the support ticket from at least one user interface associated with at least one support organization management personnel” features of the amended limitations is grounds for maintaining the § 101 rejection. The limitation is dependent on human interaction, specifically the manual modification of the machine learning model, thus not considered an improvement to the technology. 
Examiner respectfully suggests limiting the retrained/refined machine learning model with the teachings of “the training priority generation system 318 and/or the production priority generation system 324 can include key metrics captured from the user interface or interaction layer, such as page share counts and number of views… This can enable the system 300 to refine the machine-learning models 320, 322, 326 and/or 328 over time as additional data are gathered from the user interface about factors that may impact priority.” from par. 00100 or “the machine-learning models 320, 322, 326 and/or 328 may be retrained to remain up to date and capture all the variations in incoming data” from par. 00101. Examiner is interpreting all incoming data to include the content data, metadata and context data already disclosed in the independent claim. Examiner welcomes Applicant to schedule an interview to discuss the matter in detail. 

Applicant’s arguments, see pg. 10-16, filed May 10, 2022, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are directed towards a system, claims 8-14 are directed towards a computer-implemented method and claims 15-20 are directed towards a non-transitory computer program product, which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating priorities for support tickets.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, determine by the trained machine learning model, content data, metadata, context data and their corresponding weights for a communication associated with a support ticket, in response to receiving the communication; convert the content data, the metadata, the context data and their corresponding weights for the communication into a first impulse for a first channel and a second impulse for a second channel; determine a first channel-specific value by executing a first type of channel-specific conversion of the first impulse and any impulses for the first channel that are converted from data that is determined for a support ticket event, wherein the first channel periodically increased or periodically decreased a magnitude of an impulse; determine a second channel-specific value by executing a second type of channel-specific conversion of the second impulse and any impulses for the second channel that are converted from the data that is determined for the support ticket event and generate, using the first channel-specific value and the second channel-specific value, a priority for the support ticket constitutes methods based on commercial or legal interactions. The recitation of a non-transitory computer readable medium storing a plurality of instructions executable by processors and trained machine learning does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 8 and 15 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites receiving the support ticket communications and output the priority, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a non-transitory computer readable medium storing a plurality of instructions executable by processors and channels at a high-level of generality such that it amounts to no more than merely using a generic computer component as a tool to apply the instructions of the judicial exception; see MPEP 2106.05(f). Claim 1 also recites training machine learning model to determine content data, metadata, context data and their corresponding weights associated with priorities for support ticket communications, retraining the trained machine-learning model to determine data for generating support ticket priorities; and using the retrained machine learning model to determine content data, metadata, context data and their corresponding weights associated with generating a priority for additional support ticket communications. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Furthermore, the claim language currently requires manual human intervention to retrain the machine learning model. Therefore, the machine learning techniques disclosed in the claim are solely used as a tool to perform the instructions of the abstract idea. Thus, the additional elements do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The computer-implemented method recited in claim 10 and computer program product comprising non-transitory computer-readable medium storing instructions executable by a process in claim 15 also amount to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). Thus, the additional elements recited in claims 8 and 15 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including processor(s), a non-transitory computer readable medium storing a plurality of instructions executable by processors and a computer program product amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II) (see at least Specification Fig 5, [0122]; [0126]; [0132]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 1-7, 9-14 and 16-20 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claims 1, 8 and 15.  Therefore claims 1-7, 9-14 and 16-20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/803,981, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The limitations related to retraining the trained machine-learning model and the use of the retrained model are not supported by the abovementioned provisional application. Accordingly claims 1-20 are not entitled to the benefit of the prior application; see MPEP 211.05.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bandera et al. U.S. Publication No. 2018/0108022 [hereinafter Bandera], in view of Bealby-Wright et al., U.S. Publication No. 2021/0089624 [hereinafter Wright], in view of Boss et al., U.S. Publication No. 2020/0228452 [hereinafter Boss], and further in view of Bikumala et al., U.S. Publication No. 2021/0240774 [hereinafter Bikumala].

Referring to Claim 1, Bandera teaches: 
A system for generating priorities for support tickets (Bandera, [0030]), “process of prioritizing problem tickets assigned to a support engineer based on identifying and scoring quantitative metrics, qualitative indicators, and customer tones contained within content of respective problem tickets”, the system comprising:
one or more processors (Bandera, [0041]; [0043]);
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to (Bandera, [0 041]; [0043]):
determine, by the first channel, a first channel-specific value by executing a first type of channel-specific conversion of the first impulse and any impulses for the first channel that are converted from data that is determined for a support ticket event (Bandera, [0036]), “Problem ticket score 232 represents a numeric value corresponding to problem ticket 220. Problem ticket manager 218 generates problem ticket score 232 based on problem ticket manager awarding one point to problem ticket 220 for each quantitative metric and each qualitative indicator identified in problem ticket 220 and adding all the awarded points together”; (Bandera, [0052]-[0053]), “Quantitative metrics that illustrative embodiments monitor and identify may include, for example: a defined severity level (e.g., severity level 1); overall age of a problem ticket (e.g., over 14 days old) with no resolution yet… problem tickets that have been escalated in severity level since the last analysis (e.g., escalated up one or more levels in severity)… award one (1) point for each of these conditions that is satisfied (i.e., a condition that is greater than or equal to a defined metric threshold corresponding to that condition)”; (Bandera, [0032]; [0078]); 
determine, by the second channel, a second channel-specific value by executing a second type of channel-specific conversion of the second impulse and any impulses for the second channel that are converted from the data that is determined for the support ticket event (Bandera, [0036]; [0052]-[0053]; [0032]; [0078]); 
generate, using the first channel-specific value and the second channel-specific value, a priority for the support ticket (Bandera, [0038]), “Problem ticket manager 218 places problem ticket 220 in prioritized list of problem tickets 236 based on problem ticket score 232…”; (Bandera, [0051]), “To prioritize the problem tickets, illustrative embodiments utilize an algorithm that combines scores from each of these three categories: 1) quantitative metrics; 2) qualitative indicators; and 3) customer tones. Illustrative embodiments award one (1) point for each of these items that is true”; (Bandera, [0030]); and 
output the priority (Bandera, [0080]), “Dashboard 402 represents a prioritized display of problem tickets”; (Bandera, [0091]), “the computer prioritizes the customer problem tickets assigned to the support engineer in a prioritized list of problem tickets from highest to lowest score based on the calculated score for each problem ticket (step 630)”; (Bandera, [0094]), “The computer also displays remaining actions to be taken with respective problem tickets that are arranged in a prioritized list of problem tickets (step 712)”; (Bandera, [0055]), “generate a graphical user interface dashboard or priority list that prioritizes the support engineer's or support team's problem ticket workload for the day”.
Bandera teaches performing an analysis of quantitative metrics, qualitative indicators, and customer tones contained within content of respective problem tickets and listing the problem tickets in a priority order based on the analysis (see par. 0021), utilizing artificial intelligence to better identify problematic situations and expand defined set of text (see par. 0053) and converting a sequence of characters into tokens using lexical analysis (see par. 0065), however Bandera does not explicitly teach: 
train a machine learning model to determine content data, metadata, context data and their corresponding weights associated with priorities for support ticket communications, in response to receiving the support ticket communications; and  
determine by the trained machine learning model, content data, metadata, context data and their corresponding weights for a communication associated with a support ticket, in response to receiving the communication; and 
convert the content data, the metadata, the context data and their corresponding weights for the communication into a first impulse for a first channel and a second impulse for a second channel, 
wherein the first channel periodically increased or periodically decreased a magnitude of an impulse; 
retrain the trained machine-learning model to determine data for generating support ticket priorities, in response to receiving at least one of a modification of the output priority and quantified interactions with the support ticket from at least one user interface associated with at least one support organization management personnel; and 
use the retrained machine learning model to determine content data, metadata, context data and their corresponding weights associated with generating a priority for additional support ticket communications, in response to receiving the additional support ticket communications. 

However Wright teaches: 
train a machine learning model to determine content data, metadata, context data and their corresponding weights associated with priorities for support ticket communications, in response to receiving the support ticket communications (Wright, [0015]), “A customer journey may involve numerous interactions a company has with its customers. In order to optimize the customer journey, it may be important for a merchant to recognize and take advantage of all available customer touchpoints and/or channels… A channel… describe in more detail a medium of interaction between a customer and a business, such as through a mobile application or a customer service representative at a call center”; (Wright, [0057]), “The machine learning element 202 may generate the model 204 based on optimization of different types of content or linguistic analysis models… for determining intent or context… The machine learning element 202 may determine the weights of the model 204, e.g., the weights of edges of a neural network corresponding to the model 204…”; (Wright, [0025]-[0027]), “the conversational AI subsystem 109, independently or together with other elements of the system 100, may build and train multiple machine learning classifiers as well. These may include convolutional neural networks (CNNs). The machine learning classifiers may perform data processing to detect particular attributes of interested text or conversations… building and training CNNs to output an accurate classification of data for purposes of creating intuitive artificial conversational entities or other conversational applications for use in the system 100 for determining context and intent in communications with users… a CNN built and trained by the conversational AI subsystem 109 include a CNN. The CNN may identify and determine one or more phrases and match against other similar phrases or characters to determine meaning, context, or intent”; (Wright, [0054]; [0081]); and  
determine by the trained machine learning model, content data, metadata, context data and their corresponding weights for a communication associated with a support ticket, in response to receiving the communication (Wright, [0016]), “a machine learning based artificial intelligence (AI) system for determining context and intent in omnichannel conversations and communications”; (Wright, [0053]), “the machine learning based artificial intelligence (AI) subsystem 200 may employ one or more techniques to help define, modify, track, schedule, execute, compare, analyze, and/or evaluate various data or deploy one or more applications to determine context and/or intent in conversations with various users… the machine learning based artificial intelligence (AI) subsystem 200 may include a machine learning element 202, a model 204, a data store 206, and a classifier 208”; (Wright, [0057]), “The machine learning element 202 may generate the model 204 based on optimization of different types of content or linguistic analysis models… for determining intent or context… The machine learning element 202 may determine the weights of the model 204, e.g., the weights of edges of a neural network corresponding to the model 204…”; (Wright, [0022]; [0025]-[0027]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the analysis of quantitative metrics, qualitative indicators, and customer tones of problem ticket communications in Bandera to include the machine learning limitations as taught by Wright. The motivation for doing this would have been to improve the method of prioritizing problem tickets based on identifying and scoring quantitative metrics, qualitative indicators, and customer tones contained in the content of respective problem tickets in Bandera (see par. 0001) to efficiently include the results of providing real-time monitoring and analysis of data exchange (see Wright par. 0023).
Bandera teaches performing an analysis of quantitative metrics, qualitative indicators, and customer tones contained within content of respective problem tickets and listing the problem tickets in a priority order based on the analysis (see par. 0021), however Bandera does not explicitly teach: 
convert the content data, the metadata, the context data and their corresponding weights for the communication into a first impulse for a first channel and a second impulse for a second channel, 
wherein the first channel periodically increased or periodically decreased a magnitude of an impulse; 
retrain the trained machine-learning model to determine data for generating support ticket priorities, in response to receiving at least one of a modification of the output priority and quantified interactions with the support ticket from at least one user interface associated with at least one support organization management personnel; and 
use the retrained machine learning model to determine content data, metadata, context data and their corresponding weights associated with generating a priority for additional support ticket communications, in response to receiving the additional support ticket.

However Boss teaches: 
convert the content data, the metadata, the context data and their corresponding weights for the communication into a first impulse for a first channel and a second impulse for a second channel (Boss, [0039]-[0040]), “the communication channel engine 130 determines whether or not the user satisfaction level with the current communication channel in the communication channel model 140 selected from block 230 meets a predefined threshold for user satisfaction with communication channels in the cognitive communication adaptation service… the communication channel engine 130 applies distinctive values for the user satisfaction level, respective to priorities of the current activity and/or the priorities of the communication content. The communication channel engine 130 evaluates the priority of the user activity and/or the communication content based on customized priority scale for the user 101 as stored in the user profile 160. In other embodiments of the present invention, the communication channel engine 130 dynamically evaluates the priority of the user activity and/or the communication content based on the monitored user activity data, environmental factors, the communication capabilities of the user 101, and communication history of the user 101 as stored in the cloud database 190…”; (Boss, [0037];  [0041]-[0042]; [0093),
wherein the first channel periodically increased or periodically decreased a magnitude of an impulse (Boss, [0030]), “telecommunication service providers and their subscribers in order to ensure the best quality of the communication content delivery in a user-preferred manner in dynamic environments with various interferences. Also certain group of users with difficulty in communication with a certain medium/channel, the cognitive communication channel adaptation service that converts communication contents in one channel with which the user has difficulty using to another channel with which the user can communicate without difficulty would be of great value to users”; (Boss, [0021]), “the communication channel engine 130 measures the level of satisfaction with the current communication channel by monitoring the user 101 while the user 101 continues the current activity. If the current communication channel is less than satisfactory for the user 101 with the current activity as defined in preconfigure thresholds, the communication channel engine 130 takes one of the adaptive action 150 corresponding to the communication channel model 140, such that the user 101 continues the current activity while communicating over a more effective communication channel as specified in the adaptive action 150…”; (Boss, [0025]; [0039]; [0047]; [0049]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the analysis of quantitative metrics, qualitative indicators, and customer tones of problem ticket communications in Bandera to include the impulse limitations as taught by Boss. The motivation for doing this would have been to improve the method of prioritizing problem tickets based on identifying and scoring quantitative metrics, qualitative indicators, and customer tones contained in the content of respective problem tickets in Bandera (see par. 0001) to efficiently include the results of adapting a communication channel during an activity of a user (see Boss par. 0001).
Bandera teaches performing an analysis of quantitative metrics, qualitative indicators, and customer tones contained within content of respective problem tickets and listing the problem tickets in a priority order based on the analysis (see par. 0021) and utilizing artificial intelligence to better identify problematic situations and expand defined set of text (see par. 0053), however Bandera does not explicitly teach: 
retrain the trained machine-learning model to determine data for generating support ticket priorities, in response to receiving at least one of a modification of the output priority and quantified interactions with the support ticket from at least one user interface associated with at least one support organization management personnel; and 
use the retrained machine learning model to determine content data, metadata, context data and their corresponding weights associated with generating a priority for additional support ticket communications, in response to receiving the additional support ticket.

However Bikumala teaches: 

retrain the trained machine-learning model to determine data for generating support ticket priorities, in response to receiving at least one of a modification of the output priority and quantified interactions with the support ticket from at least one user interface associated with at least one support organization management personnel (Bikumala, [0018]), “a device operated by a support analyst for the provider operating prioritization system 108… incoming support request tickets are first assigned a priority value or score by request prioritization system 108 before being addressed by support request personnel… The automated prioritization provided by system 108 allows for a more accurately prioritized ticket resolution sequence than can be obtained by first-level support personnel using a triage method…As compared to existing static rules-based prioritization solutions, system 108's updatable machine learning model is more adaptable to time variation of information associated with a support ticket”; (Bikumala, [0034]), “Operation of clustering module 212 may be tuned or optimized over time… in ways including, but not limited to, selection of input parameters used to describe the target population, selection of clustering algorithm, or selection of model parameters for the clustering algorithm used… such tuning or optimization is done in conjunction with tuning or optimization of the machine learning model used by priority score determination module 216”; (Bikumala, [0070]-[0071]), “… the machine learning based artificial intelligence (AI) subsystem 200 may perform intent design, labelling workflow, and model architecture in concert. The machine learning based artificial intelligence (AI) subsystem 200 may also split mutually exclusive intents, for example, keep and reschedule, into parallel workflows…the machine learning based artificial intelligence (AI) subsystem 200 may develop fine-grained, multi-label intent recognition”; (Bikumala, [0073]; [0039]); and 
use the retrained machine learning model to determine content data, metadata, context data and their corresponding weights associated with generating a priority for additional support ticket communications, in response to receiving the additional support ticket communications (Bikumala, [0039]), “The additional information associated with the support request ticket includes information retrieved from information stores such as associated information stores 230 of FIG. 2. In an embodiment, the associated additional information is stored in one or more data structures within request prioritization system 108, having been retrieved from information stores 230 during a most recent update or rebuilding of the machine learning model used by priority score determination module 216…Information from within previously-resolved support request tickets may be referred to herein as previous support request information, and additional information associated with previously resolved support request tickets may be referred to as previous additional information…the machine learning model is a supervised learning model in which profiles for historical support request tickets are used as training data… Operation of priority score determination module 214 is tuned or optimized over time in some embodiments, in ways including, but not limited to, selection of parameters used in forming the profile or selection of parameters, such as weighting coefficients, for the machine learning model… profiles from previously-resolved support request tickets, or historical support request tickets, are used in training the machine learning model used to determine a priority score for a support request ticket…”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the analysis of quantitative metrics, qualitative indicators, and customer tones of problem ticket communications in Bandera to include the machine learning limitations as taught by Bikumala. The motivation for doing this would have been to improve the method of prioritizing problem tickets based on identifying and scoring quantitative metrics, qualitative indicators, and customer tones contained in the content of respective problem tickets in Bandera (see par. 0001) to efficiently include the results of automated prioritizing of incoming support requests (see Bikumala par. 0001).

Referring to Claim 2, the combination of Bandera in view of Wright in view of Boss in view of Bikumala teaches the system of claim 1. Bandera further teaches: 
wherein the content data is associated with at least one of an impact of a problem associated with the support ticket, a scope of the problem, an entity affected by the problem, an urgency expressed for the problem, a category of the problem, a product associated with the problem, a request for a response to the communication, a reply improbability expressed in the communication, a communication time window, an expressed status of the support ticket, and an escalation indicator for the support ticket (Bandera, [0094]), “the computer identifies a set of one or more qualitative indicators contained in textual descriptions of respective problems in the plurality of problem tickets”; (Bandera, [0083]), “problem ticket 500 includes problem ticket fields 502 and input 504. Problem ticket fields 502 represent a plurality of different data field items, such as, for example, customer name, customer contact, customer phone number, customer email, date opened, date closed, initial severity, current severity, days since last update by support, product name, release number, problem description, current status, last update from customer, link to uploaded logs/data, and problem ticket history”.

Referring to Claim 3, the combination of Bandera in view of Wright in view of Boss in view of Bikumala teaches the system of claim 1. Bandera further teaches: 
wherein the metadata is associated with at least one of an author of the communication, a viewer of the communication, a time and direction of the communication, a customer account associated with the communication, and an expressed interest in the customer account (Bandera, [0032]), “Quantitative metrics 222 represent a set of numerical values contained in problem ticket 220. For example, quantitative metrics 222 may include, for example, a severity level value corresponding to problem ticket 220; a number of days value indicating the age of problem ticket 220 with no resolution; a number of days value indicating the last time a customer associated with problem ticket 220 has been contacted by the support engineer; a number of days value in which the customer has not responded to requests for information corresponding to problem ticket 220; a period of time value in which the customer uploaded new information or documents corresponding to problem ticket 220; and a period of time value in which the customer has sent a new communication asking a new question corresponding to problem ticket 220”; (Bandera, [0083]).

Referring to Claim 4, the combination of Bandera in view of Wright in view of Boss in view of Bikumala teaches the system of claim 1. Bandera further teaches: 
wherein the context data is associated with at least one of a time and an author of the communication relative to a time and an author of another communication which preceded the communication, a number of participants and a number of communications associated with the support ticket, roles and organizations associated with the participants, a history of a customer who created the communication, a historical response wait time associated with the customer, a historical product problem associated with the customer, historical statuses of support tickets associated with the customer, sales information associated with the customer, a contract status associated with the customer, a historical sentiment expressed by the customer, a role of a prospective viewer of the priority, and a system user who at least one of expressed an interest in the customer and viewed another support ticket that is similar to the support ticket  (Bandera, [0032]), “Quantitative metrics 222 represent a set of numerical values contained in problem ticket 220. For example, quantitative metrics 222 may include, for example, a severity level value corresponding to problem ticket 220; a number of days value indicating the age of problem ticket 220 with no resolution; a number of days value indicating the last time a customer associated with problem ticket 220 has been contacted by the support engineer; a number of days value in which the customer has not responded to requests for information corresponding to problem ticket 220; a period of time value in which the customer uploaded new information or documents corresponding to problem ticket 220; and a period of time value in which the customer has sent a new communication asking a new question corresponding to problem ticket 220”; (Bandera, [0052]; [0083]).

Referring to Claim 5, the combination of Bandera in view of Wright in view of Boss in view of Bikumala teaches the system of claim 1. Bandera further teaches: 
wherein at least one of the first channel and the second channel is associated with the support ticket and at least one of a current wait by a customer for support, a response time, an account history, a communication activity, participants associated with the communication activity, a scope of a problem, and an impact of the problem (Bandera, [0052]; [0057]). 

Referring to Claim 8, Bandera teaches: 
A computer-implemented method for generating priorities for support tickets, the computer-implemented method comprising (Bandera, [0003]; [0020]):
Claim 8 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 9 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 10 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 11 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 12 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Referring to Claim 15, Bandera teaches: 
A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors (Bandera, [0029]; [0043]), the program code including instructions to:
Claim 15 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 16 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 8, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claims 6, 7, 13, 14 and 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bandera in view of, Wright, in view of Boss, in view of Bikumala, and further in view of McPartlan et al., U.S. Publication No. 2004/0054743 [hereinafter McPartlan]. 

Referring to Claim 6, the combination of Bandera in view of Wright in view of Boss in view of Bikumala teaches the system of claim 1. Bandera further teaches:
wherein the plurality of instructions further causes the processor to create a score based on one of the first value and the second value and at least one of a role of a prospective viewer of the support ticket, a support agent associated with the support ticket, a product associated with the support ticket, and a customer associated with the support ticket (Bandera, [0036]), “Problem ticket manager 218 generates problem ticket score 232 based on problem ticket manager awarding one point to problem ticket 220 for each quantitative metric and each qualitative indicator identified in problem ticket 220 and adding all the awarded points together”; (Bandera, [0032]), “quantitative metrics 222 may include, for example…a number of days value indicating the last time a customer associated with problem ticket 220 has been contacted by the support engineer…”; (Bandera, [0034]), “Qualitative indicators 224 contained in problem ticket 220 may include, for example… the customer is asking for a manager; the customer is requesting a remote session associated with problem ticket 220; the support engineer is waiting for updates associated with problem ticket 220 from a development team…”; (Bandera, [0050]-[0051]).
Bandera teaches a prioritized list of problem tickets from highest to lowest score based on the calculated score for each problem ticket (see par. 0091) displayed on a dashboard (see par. 0092), but the combination of Bandera in view of Wright in view of Boss in view of Bikumala does not explicitly teach: 
wherein outputting the priority comprises outputting the score.
However McPartlan teaches: 
wherein outputting the priority comprises outputting the score (McPartlan, [0057]), “agent desktop 229 controls the presentation of tasks on an agent's desktop… if the designated agent is able and willing to respond to the escalated communication, the designated agent will respond in step 1310, before the method is finished. Step 1312 displays how agents, designated as well as non-designated, select communications from the shared file folders and respond to them as they wish while the preferred escalation method occurs in the present invention”;  (McPartlan, [0074]), “agent desktop 229 controls the presentation of tasks on an agent's desktop…” (McPartlan, [0169]; [0180]-[0181]).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the prioritized list of problem tickets displayed on a dashboard in Bandera to include the score limitations as taught by McPartlan. The motivation for doing this would have been to improve the method of prioritizing problem tickets based on identifying and scoring quantitative metrics, qualitative indicators, and customer tones contained in the content of respective problem tickets in Bandera (see par. 0001) to efficiently include the results of routing escalated communications to designated agents (see McPartlan, par. 0056)

Referring to Claim 7, the combination of Bandera in view of Wright in view of Boss in view of Bikumala teaches the system of claim 1. Bandera teaches escalating problem tickets (see par. 0058), but the combination of Bandera in view of Wright in view of Boss in view of Bikumala does not explicitly teach:
wherein the plurality of instructions further causes the processor to create an adjusted priority based on the priority and at least one of a role of a prospective viewer of the priority, and a system user who at least one of expressed an interest in a customer account associated with the support ticket and viewed another support ticket that is similar to the support ticket, 
wherein outputting the priority comprises outputting the adjusted priority to a corresponding at least one of the system user and the prospective viewer.

However McPartlan teaches: 
wherein the plurality of instructions further causes the processor to create an adjusted priority based on the priority and at least one of a role of a prospective viewer of the priority, and a system user who at least one of expressed an interest in a customer account associated with the support ticket and viewed another support ticket that is similar to the support ticket (McPartlan, [0081]), “Information used to decided the appropriateness of an agent within the set is referred to as "agent attributes"… agents may be dedicated to one or more contact classifications. When an immediate assistance contact requests an agent, the dynamic ACD 241 searches for an appropriate agent from list 239 of available agents by filtering the agents against the contact classification and any requirements, and prioritizes the resulting agents according to their attributes…when an agent requests a contact, the waiting contact list 237 is filtered by classification and "agent requirements" (e.g., media type, territory) and prioritized according to contact attributes such as time in queue and business value”; (McPartlan, [0153]), “The Soft ACD determines the best match for the agent or contact by filtering the opposite list on classification and in light of any requirements specified in the request, and prioritizing the filter entries using on or more "priority expressions". Each priority expression contains a set of weighed contact/agent attributes that produce a priority from 0 to 100 when an entry is evaluated… Soft ACD dynamically performs the filtering and prioritizing anew for each request for a match”; (McPartlan, [0169]), 
wherein outputting the priority comprises outputting the adjusted priority to a corresponding at least one of the system user and the prospective viewer (McPartlan, [0057]), “agent desktop 229 controls the presentation of tasks on an agent's desktop… if the designated agent is able and willing to respond to the escalated communication, the designated agent will respond in step 1310, before the method is finished. Step 1312 displays how agents, designated as well as non-designated, select communications from the shared file folders and respond to them as they wish while the preferred escalation method occurs in the present invention”;  (McPartlan, [0074]), “agent desktop 229 controls the presentation of tasks on an agent's desktop…” (McPartlan, [0180]-[0181]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the escalation in Bandera to include the priority limitations as taught by McPartlan. The motivation for doing this would have been to improve the method of prioritizing problem tickets based on identifying and scoring quantitative metrics, qualitative indicators, and customer tones contained in the content of respective problem tickets in Bandera (see par. 0001) to efficiently include the results of routing escalated communications to designated agents (see McPartlan, par. 0056).

Claim 13 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Claim 14 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Referring to Claim 20, the combination of Bandera in view of Wright in view of Boss in view of Bikumala teaches the computer program product of claim 15. Bandera further teaches: 
wherein the program code includes further instructions to:
create a score based on one of the first value and the second value and at least one of a role of a prospective viewer of the support ticket, a support agent associated with the support ticket, a product associated with the support ticket, and a customer associated with the support ticket (Bandera, [0036]), “Problem ticket manager 218 generates problem ticket score 232 based on problem ticket manager awarding one point to problem ticket 220 for each quantitative metric and each qualitative indicator identified in problem ticket 220 and adding all the awarded points together”; (Bandera, [0032]), “quantitative metrics 222 may include, for example…a number of days value indicating the last time a customer associated with problem ticket 220 has been contacted by the support engineer…”; (Bandera, [0034]), “Qualitative indicators 224 contained in problem ticket 220 may include, for example… the customer is asking for a manager; the customer is requesting a remote session associated with problem ticket 220; the support engineer is waiting for updates associated with problem ticket 220 from a development team…”; (Bandera, [0050]-[0051]). 
Bandera teaches a prioritized list of problem tickets from highest to lowest score based on the calculated score for each problem ticket (see par. 0091) displayed on a dashboard (see par. 0092) and escalating problem tickets (see par. 0058), but the combination of Bandera in view of Wright in view of Boss in view of Bikumala does not explicitly teach:
create an adjusted priority based on the priority and at least one of a role of a prospective viewer of the priority, and a system user who at least one of expressed an interest in a customer account associated with the support ticket and viewed another support ticket that is similar to the support ticket, 
wherein outputting the priority comprises outputting at least one of the score and the adjusted priority to a corresponding at least one of the system user and the prospective viewer.

However McPartlan teaches:
create an adjusted priority based on the priority and at least one of a role of a prospective viewer of the priority, and a system user who at least one of expressed an interest in a customer account associated with the support ticket and viewed another support ticket that is similar to the support ticket (McPartlan, [0081]), “Information used to decided the appropriateness of an agent within the set is referred to as "agent attributes"… agents may be dedicated to one or more contact classifications. When an immediate assistance contact requests an agent, the dynamic ACD 241 searches for an appropriate agent from list 239 of available agents by filtering the agents against the contact classification and any requirements, and prioritizes the resulting agents according to their attributes…when an agent requests a contact, the waiting contact list 237 is filtered by classification and "agent requirements" (e.g., media type, territory) and prioritized according to contact attributes such as time in queue and business value”; (McPartlan, [0153]), “The Soft ACD determines the best match for the agent or contact by filtering the opposite list on classification and in light of any requirements specified in the request, and prioritizing the filter entries using on or more "priority expressions". Each priority expression contains a set of weighed contact/agent attributes that produce a priority from 0 to 100 when an entry is evaluated… Soft ACD dynamically performs the filtering and prioritizing anew for each request for a match”; (McPartlan, [0169]), 
wherein outputting the priority comprises outputting at least one of the score and the adjusted priority to a corresponding at least one of the system user and the prospective viewer (McPartlan, [0057]), “agent desktop 229 controls the presentation of tasks on an agent's desktop… if the designated agent is able and willing to respond to the escalated communication, the designated agent will respond in step 1310, before the method is finished. Step 1312 displays how agents, designated as well as non-designated, select communications from the shared file folders and respond to them as they wish while the preferred escalation method occurs in the present invention”;  (McPartlan, [0074]), “agent desktop 229 controls the presentation of tasks on an agent's desktop…” (McPartlan, [0180]-[0181]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the priority and escalation in Bandera to include the priority limitations as taught by McPartlan. The motivation for doing this would have been to improve the method of prioritizing problem tickets based on identifying and scoring quantitative metrics, qualitative indicators, and customer tones contained in the content of respective problem tickets in Bandera (see par. 0001) to efficiently include the results of routing escalated communications to designated agents (see McPartlan, par. 0056).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sahni et al. (US 20210081972 A1) – The user interface module enables the manager of the service provider to provide this type of feedback to refine and retrain the machine learning models in a feedback loop to achieve more accurate results in anomaly and/or sentiment detection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624